internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 3-plr-102426-00 date date number release date legend corporation date dear this letter responds to a letter dated date submitted by your authorized representative on behalf of corporation requesting a ruling under sec_1362 of the code that corporation’s s_corporation_election be effective as of date facts corporation was incorporated on date the shareholders of corporation wanted corporation to elect to be an s_corporation under sec_1362 effective date however the form_2553 election by a small_business_corporation was not timely filed corporation requests a ruling that it will be recognized as an s_corporation as of date under sec_1362 of the code analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 governs the effective date of an s election if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the plr-102426-00 election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year conclusion based solely on the facts and representations submitted we conclude that corporation has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly provided corporation makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 which contains an effective date of date for the election within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether corporation is in fact an s_corporation for federal tax purposes pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
